SO ORDERED.

SIGNED this 3rd day of September, 2021.




____________________________________________________________________________



              DESIGNATED FOR ONLINE PUBLICATION ONLY

             IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE DISTRICT OF KANSAS

IN RE:

BRIANNA A`ZARIAH JOHNSON                        Case No. 21-10228
                                                Chapter 7
                       Debtor.


IN RE:

LESA NICOLE ANDREWS                             Case No. 21-10279
DEMARIUS LACHAZ ANDREWS                         Chapter 7

                       Debtor.


IN RE:

AARON MIKEL JENKINS                             Case No. 21-10289
                                                Chapter 7
                       Debtor.



             ORDER ON CHAPTER 7 TRUSTEE’S MOTION
               TO RECONSIDER FILING FEE WAIVER
                                                                           1

             Case 21-10279   Doc# 40      Filed 09/03/21   Page 1 of 11
       In each of these cases pro se debtors filed applications to waive the

Chapter 7 filing fee under 28 U.S.C. § 1930(f)(1). The Court granted each

application. The Chapter 7 trustee subsequently filed nearly identical

motions to reconsider and a supporting brief in each case. The trustee

contends that each debtor’s income exceeded 150 percent of the official

income poverty line. The issue presented is whether the calculation of

debtors’ income for purposes of the filing-fee waiver should be based on gross

income or “net” take-home pay (i.e. gross income less payroll deductions). The

trustee contends it must be based on debtor’s gross income. None of the

debtors responded or objected to the trustee’s motions to reconsider. Despite

this fact, in light of the nature of the question and its import on not only

these three cases, but also future filings, the Court addresses the issue below.

       Findings of Fact

       In these cases, the debtors filed their application for waiver of the filing

fee contemporaneously with their petitions and schedules. Each application

was submitted using required Official Form 103B. On their applications,

debtors used monthly take-home pay, 1 or “monthly income” 2 from Schedule I



1 Schedule I, line 7. Monthly take-home pay is comprised of gross income and overtime, if
any, less taxes and other payroll deductions.
2 Schedule I, line 10. “Monthly income” is comprised of monthly take-home pay, plus all

other income regularly received on lines 8a-8h, if any; the monthly take-home pay and
monthly income will be the same figure if debtor has no income other than wages, salary, or
commissions.
                                                                                         2

               Case 21-10279     Doc# 40     Filed 09/03/21   Page 2 of 11
for their income figure as the official form directs. Both the income and

expense figures on debtors’ applications are consistent with their monthly

income and expense figures on Schedules I and J. In each instance, the

debtors’ income figure was less than 150 percent of the official poverty line

for a family of debtors’ size, thereby qualifying debtors for a waiver of the

filing fee under the income test of § 1930(f)(1).

       As trustee points out, § 1930(f)(1) does not specify whether gross or net

income should be used in the calculation, or otherwise define income for

purposes of the fee waiver. The statute simply refers to “income.” The trustee

argues that debtors’ pretax gross income from Schedule I, line 4 should be

used to determine under § 1930(f)(1) if a filing fee should be waived. In these

three cases, debtors’ gross income exceeds the 150 percent of official poverty

line threshold for a family of each debtor’s size.

       The calculations for each set of debtors is set forth below and includes

the distinguishing facts in each case. 3

       A. Johnson
          Family size: 2 (Debtor and one dependent)
          2021 HHS Income Poverty Guideline: 4 $17,420

                             Monthly Income      Annualized       150% of Poverty Guideline
             Net Income         $1,508            $18,096                  $26,130


3 For ease of reference, the reference to “net income” in the tables below refers to debtors’
monthly income, after payroll deductions, as listed on Schedule I, lines 7 or 10.
4 Annual Update of the HHS Poverty Guidelines, 86 Fed. Reg. 7,732, pp. 7732-34 (Feb. 1,

2021)
                                                                                                3

                Case 21-10279      Doc# 40     Filed 09/03/21     Page 3 of 11
              Gross Income        $2,281         $27,372               $26,130
              Net Income*         $2,026         $24,312               $26,130


       *In addition to payroll taxes, Ms. Johnson’s payroll deductions include
monthly garnishments of $518. Assuming those garnishments stopped upon
filing of bankruptcy, her monthly net income would increase to $2,026. When
annualized, that income would still fall below the 150% poverty threshold.

       In response to line 5 of the application why debtor is unable to pay the
filing fee in installments, Ms. Johnson said “My debts exceed my income and
with the garnishment I can barley [sic] make ends meet.” Ms. Johnson’s
monthly net income calculated from Schedule I and J is <$1,467>. 5 Even if
her income is increased by the amount of the prepetition garnishments, her
monthly net income is still <$949>.

         B. Andrews
            Family size: 3 (Debtor, spouse, and one dependent)
            2021 HHS Income Poverty Guideline: $21,960

                             Monthly Income     Annualized     150% of Poverty Guideline
               Net Income      $2,241.47        $26,897.64              $32,940
              Gross Income     $2,875.00        $34,500.00              $32,940
              Net Income*      $2,510.09        $30,121.08              $32,940


      *In addition to payroll taxes, the Andrews payroll deductions include
monthly garnishments of $268.62 for Mr. Andrews. Assuming the
garnishments stopped upon filing of bankruptcy, the Andrews’ monthly net
income would increase to $2,510.09. Their annual net income would still fall
below the 150% poverty threshold.

      The Andrews receive non-cash governmental assistance in the form of
food stamps in the amount of $539 each month. That is considered other
income on Schedule I, line 8f, but is backed out of income on the fee waiver
application.


5   Schedule J, line 23c.
                                                                                       4

                  Case 21-10279    Doc# 40    Filed 09/03/21   Page 4 of 11
       In response to line 5 of the application why debtor is unable to pay the
filing fee in installments, they responded, “I cant [sic] afford it with the
current income we have.” The Andrews’ monthly net income calculated from
Schedule I and J is $586.47, 6 but includes no childcare expenses for their 3-
year old child, clothing, personal care, or medical expenses on Schedule J.

         C. Jenkins
            Family size: 1 (Debtor)
            2021 HHS Income Poverty Guideline: $12,880

                             Monthly Income    Annualized      150% of Poverty Guideline
              Net Income          $1,397         $16,764                 $19,320
              Gross Income        $2,720         $32,640                 $19,320

      In addition to payroll taxes, Jenkins’ monthly payroll deductions listed
on Schedule I include an $823 domestic support obligation.

       In response to line 5 of the application why debtor is unable to pay the
filing fee in installments, Mr. Jenkins said “After paying bills I don’t have
any money left over.” His monthly net income calculated from Schedule I and
J is $113, 7 but contains no budget for food, clothing or medical expenses. The
monthly expenditures for food alone would certainly exceed $113.

         Conclusions of Law

         A. Motion to Reconsider Standards

         Under D. Kan. Rule 7.3, a party may seek reconsideration of non-

dispositive orders based on an intervening change in controlling law, the

availability of new evidence, or the need to correct clear error or prevent

manifest injustice—the same standards as a motion to alter or amend a




6   Schedule J, line 23c.
7   Schedule J, line 23c.
                                                                                           5

                  Case 21-10279   Doc# 40     Filed 09/03/21    Page 5 of 11
judgment under Fed. R. Civ. P. 59. Such motions must be filed within

fourteen days after the order is filed unless the court extends the time. 8

       In the three cases here, none of the motions to reconsider were filed

within fourteen days of the order granting the filing fee waiver, and no

extension of time was sought by the trustee, meaning that relief cannot be

afforded under D. Kan. Rule 7.3(b). Accordingly, the motions to reconsider

will be construed as motions under Fed. R. Civ. P. 60(b), made applicable in

bankruptcy by Fed. R. Bankr. P. 9024. 9 The only Rule 60(b) ground that

potentially applies here is Rule 60(b)(6) – “any other reason that justifies

relief.” The trustee’s motions assert that as a matter of law the bankruptcy

court applied the wrong definition of “income” insofar as it did not use

debtors’ gross income when calculating the § 1930(f)(1)’s income test.

       B. Filing Fee Waiver under 28 U.S.C. § 1930(f)(1)

       The statute provides a two-part test under which the bankruptcy court

may waive individual debtors’ Chapter 7 filing fee: (1) the debtor has income

less than 150 percent of the official income poverty line (as defined by the

Office of Management and Budget) applicable to debtor’s family size; and (2)




8 D. Kan. Rule 7.3(b). See also Fed. R. Bankr. P. 9023.
9 Lopez v. Long (In re Long), 255 B.R. 241, 244 (10th Cir. BAP 2000) (whether motion for
reconsideration is viewed as a Rule 59(e) motion to alter or amend, or a Rule 60(b) motion
for relief, depends on the time the motion is served).


                                                                                             6

               Case 21-10279      Doc# 40    Filed 09/03/21    Page 6 of 11
debtor is unable to pay the filing fee in installments. 10 The statute further

allocates to the Judicial Conference of the United States the authority to

create procedures to implement the statute and guide the bankruptcy court.

       Under this authority, the Judicial Conference promulgated Bankruptcy

Case Policies providing guidance and procedures for implementing the

Chapter 7 fee waiver statute and which more clearly defined the relevant

standards for fee waivers. 11 They address several statutory ambiguities

surrounding the income threshold necessary for waiver. First, the Office of

Management and Budget has never issued poverty thresholds of the type

referenced in the statute. Instead, the Judicial Conference opted to utilize the

poverty guidelines promulgated by the Department of Health and Human

Services. 12 The Judicial Conference also defined the relevant income to be

considered as part of the fee waiver application as “Total Combined Monthly

Income,” excluding any non-cash governmental assistance from the calculation

of income such as food stamps. 13 With reference to Schedule I, this would

properly be monthly income after payroll deductions but before any

consideration of monthly expenses.



10 28 U.S.C. § 1930(f)(1). The provision was enacted as part of the Bankruptcy Abuse
Prevention and Consumer Protection Act of 2005 (BAPCPA).
11 https://www.uscourts.gov/rules-policies/judiciary-policies/bankruptcy-case-policies, Guide

to Judiciary Policy, Vol. 4, Ch. 8 Bankruptcy Case Policies, § 820.
12 poverty-guidelines-2.pdf.
13 See note 11, supra at § 820.20(a)(2).


                                                                                           7

               Case 21-10279      Doc# 40     Filed 09/03/21    Page 7 of 11
       C. Official Form 103B

       Rule 1006(c) requires that the application for waiver of the Chapter 7

filing fee be “prepared as prescribed by the appropriate Official Form.” 14 That

is Official Form 103B, effective December 1, 2015. Official Forms are

prescribed by the Judicial Conference. The forms “shall be construed to be

consistent with these [bankruptcy] rules and the Code.” 15 Rule 9009(a)

provides that Official Forms “shall be used without alteration, except as

otherwise provided in these rules, in a particular Official Form, or in the

national instructions for a particular Official Form.” The form instructions

for Official Form 103B provide that for the filing fee to be waived, the “total

combined monthly income for your family [must be] less than 150% of the

official poverty guideline last published by the U.S. Department of Health

and Human Services (DHHS).” 16

       Official Form 103B directs the debtor to “fill in your family’s average

monthly income” and for each debtor and spouse, the far-right column is

described as each “person’s average monthly net income (take-home pay).” 17

The total of the far-right column on the application is described as “your

family’s average monthly net income.”


14 Fed. R. Bankr. P. 1006(c).
15 Fed. R. Bankr. P. 9009(c).
16 See https://www.uscourts.gov/forms/individual-debtors/application-have-chapter-7-filing-

fee-waived.
17 Total monthly take-home pay is reflected on Schedule I, line 7.


                                                                                          8

               Case 21-10279      Doc# 40    Filed 09/03/21    Page 8 of 11
          Official Form 103B cross-references to monthly income as reported on

Schedule I, line 10 (Official Form 106I), which is the line showing “monthly

income.“ That figure is not a gross income figure. 18 It is net of payroll

deductions. 19 If the Judicial Conference had intended the fee waiver to be

based on gross income, rather than income net of payroll deductions, Official

Form 103B would have cross-referenced Schedule I, line 4. There would have

been no reference to monthly net income or take-home pay. From monthly

income, Official Form 103B provides for subtraction of “any non-cash

governmental assistance” included in monthly income. The resulting number

on Form 103B is described as “your family’s average monthly net income.”

That figure is after payroll deductions and before monthly expenses.

          In short, by referring to take-home pay and by linking the fee waiver

application (Official Form 103B) to debtor’s Schedule I, line 10 (Official Form

106I), it is clear that § 1930(f)(1)’s income test is not based on gross income as

the trustee contends.

          Applying debtors’ monthly income (after payroll deductions) from line 7

or line 10 of Schedule I, each of the debtor-families’ total combined monthly

income in these three cases falls below the 150% poverty guideline and

satisfies the income test of § 1930(f)(1). The Court applied the proper income



18   Gross income is reported on line 4 of Schedule I.
19   Lines 5a-5h are the “payroll deductions.”
                                                                                  9

                  Case 21-10279      Doc# 40     Filed 09/03/21   Page 9 of 11
figure and the trustee’s motion for reconsideration is denied on this basis.

Even if the Court analyzed the trustee’s untimely motions to reconsider

under D. Kan. Rule 7.3, no clear error has been shown.

         The Court next considers the “installments” test of § 1930(f)(1). Many

courts use a totality-of-the-circumstances analysis in reviewing this aspect of

a fee-waiver request. Factors that may be considered are whether there are

discrepancies between the application and schedules, whether debtor has any

property from which the filing fee could be paid, collateral sources of income

from family or friends from which filing fee might be paid, excessive or

unreasonable expenses that could be used to pay the filing fee, whether

debtor’s current or anticipated budget is the result of temporary or

extraordinary circumstances, debtor’s historical spending of disposable

income, and whether debtor agreed to pay a portion of attorney’s fee after

filing of case. 20 Having reviewed the debtors’ applications, their budgets and

their monthly net income as determined from Schedule I and J, the Court

concludes that debtors Johnson and Jenkins are unable to pay the Chapter 7

filing fee in installments. Accordingly, they satisfy both prongs of § 1930(f)(1)

and are granted a waiver of the filing fee. The trustee’s motion to reconsider

in Johnson and Jenkins, is denied.




20   In re Hayes, 581 B.R. 509, 514-15 (Bankr. W.D. Mich. 2018).
                                                                                   10

                 Case 21-10279     Doc# 40     Filed 09/03/21      Page 10 of 11
      The Andrews’ Schedules I and J show that they have monthly net

income of $586. That’s before the income lost to $268 monthly prepetition

garnishments is added back to income. Thus, the Andrews appear to have

monthly net income in excess of $800. They have failed to sustain their

burden that they are unable to pay the Chapter 7 filing fee in installments.

Accordingly, the trustee’s motion to reconsider is granted to this extent and

the Order granting a waiver of the filing fee is set aside. The Court will enter

an Order to pay the filing fee in installments in the Andrews case.

      Conclusion

      The appropriate income figure to use for purposes of an application to

waive the Chapter 7 filing fee is take-home pay, or monthly income net of

payroll deductions. The debtors in Johnson and Jenkins satisfy both

requirements of 28 U.S.C. § 1930(f)(1) for obtaining a waiver of the Chapter 7

filing fee. The trustee’s motion to reconsider in Johnson and Jenkins is

denied.

      In Andrews, debtors satisfy the income test of 28 U.S.C. § 1930(f)(1),

but are able to pay the filing fee in installments. The trustee’s motion to

reconsider is granted in Andrews; the order granting a waiver of the Chapter

7 filing fee is set aside. The Court will issue an Order to pay the case filing

fee in installments, providing a payment schedule.

                                          ###

                                                                                  11

             Case 21-10279    Doc# 40   Filed 09/03/21   Page 11 of 11
